Citation Nr: 1117703	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  09-39 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for HIV and HIV-related disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.S. 


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to September 1978 and from September 1978 to September 1981.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a March 2011 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for HIV and HIV-related disorders.  The Board finds that additional development is necessary with respect to the Veteran's claim.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran first claimed entitlement to service connection for HIV and HIV-related conditions in June 2007.  In a January 2008 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in November 2008.  The RO issued a Statement of the Case (SOC) in September 2009 and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  

Service treatment records are negative for any findings of HIV and negative for any incident of potential exposure to HIV.  March 2001 private treatment records from the Veteran's Social Security Administration records indicate that the Veteran related acquired HIV through sexual contact.   

VA treatment records from July 2001 indicate that the Veteran reported being a homosexual.  He stated that his partner died in December 1991 from HIV disease.  No history of blood transfusions, tattoos or IV drug use was noted.  

In November 2007 the Veteran was afforded a VA examination by a Physician's Assistant in connection with his claim.  At that time the Veteran reported that he had been diagnosed with HIV in 1987, after seeking medical evaluation and treatment for a lesion on his right calf.  The examiner stated that she could not opine on whether the Veteran contracted HIV during service without resorting to mere speculation.  

In his November 2008 Notice of Disagreement (NOD) the Veteran reported that while in service he performed blood work on patients and a distraught patient crushed a full blood vial in the Veteran's hand, resulting in blood cross-contamination.  The Veteran stated that this is how he was exposed to HIV.  The Veteran reiterated these statements during his March 2011 hearing before a Veterans Law Judge. 

Unfortunately, the November 2007 VA examination is not adequate for rating purposes.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  In this case, the examiner was a Physician's Assistant, and her statement indicating that she could not submit an opinion without resorting to speculation was unaccompanied by an adequate explanation.  

Accordingly, the extent to which the Veteran may have contracted HIV during service is still unclear.  In light of the aforementioned deficiencies the Board finds that a new VA examination is necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition(s) at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination with a specialist in infectious disease or other appropriate medical specialist in support of his claim of entitlement to service connection for HIV and HIV-related conditions.  The physician is to state his or her specialty and qualifications in the examination report.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file should be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's HIV and HIV-related conditions.  The examiner should also state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's HIV was contracted in service or is otherwise due to or the result of service or any event or injury in service, including the alleged incident in which a blood vial was crushed in his hand.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.  In addition, the examiner should address the findings made by previous examiners and discuss any potentially conflicting reports in the record. 

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


